FILED
                            NOT FOR PUBLICATION                            OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50359

               Plaintiff - Appellee,             D.C. No. 3:11-cr-04336-BEN

  v.
                                                 MEMORANDUM*
ESWIN CIFUENTES-LOPEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted September 16, 2013**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Eswin Cifuentes-Lopez appeals from the district court’s judgment and

challenges the 57-month sentence imposed following his guilty-plea conviction for

attempted entry after deportation, in violation of 8 U.S.C. § 1326. We dismiss.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cifuentes-Lopez contends that the district court failed to give meaningful

consideration to all of the 18 U.S.C. § 3553(a) factors and to his arguments for a

variance from the advisory Sentencing Guidelines range. He further contends that

the court gave too much weight to his criminal history and “violent nature” and

that the resulting sentence is substantively unreasonable.

      The government submits that the appeal is barred by the waiver in the

parties’ plea agreement. We review de novo and conclude that the waiver is valid

and binding and bars the appeal. See United States v. Bibler, 495 F.3d 621, 623-24

(9th Cir. 2007).

      DISMISSED.




                                          2                                   12-50359